DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s Response, Applicant argues “Tao uses machine learning to predict driving behavior, but fails to disclose or suggest ‘perform machine learning such that the driving environment information and the trajectory are input and an evaluation value is output,’ … because Tao fails to disclose that an evaluation value indicating a degree of the driving comfort is output.”
The Examiner respectfully disagrees with the Applicant. Tao uses machine learning not only to predict driving behavior of the autonomous vehicle, but also generate the costs of paths or trajectories associate with degree of discomfort or comfort of passengers and a path or trajectory is selected based on the rules and criteria relating to the driving environment of the vehicle that account for comforts of the passengers (Paragraph 0054). Further, Tao teaches the costs determination between various paths or trajectories and at various points within the trajectories that result in selecting the path or trajectory that, for example, may have the lowest cost (Paragraph 0056, which associate with Fig. 5 of Tao that shows trajectories determination of the vehicle on the road). The machine learning uses at least the driving environment information and the trajectory as input and an evaluation value, which in part indicating a degree of the driving comfort, is output associate with the various trajectories or paths to select the appropriate trajectory of the autonomous vehicle. Therefore, Tao discloses the machine learning results in an evaluation value indicating a degree of the driving comfort is output as presently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2019/0250617 A1) and Tao et al. (US 2019/0278277 A1).
For claim 1, Ford discloses a trajectory determination device that is configured to determine a trajectory of an autonomous vehicle, the trajectory determination device comprising: a processor configured to:
estimate a position of the autonomous vehicle (Paragraph 0032, 0036, 0037); 
acquire driving environment information relating to a driving environment of the autonomous vehicle (Paragraph 0026, where the sensing devices monitors and acquire the driving environment information); 
generate a plurality of trajectory candidates of the autonomous vehicle based on the position of the autonomous vehicle and map information (Paragraph 0007, 0032, 0033, where the plurality of trajectory candidates of the vehicle are based on the position of the vehicle/waypoints and map information); 
evaluate driving comfort for each trajectory candidate based on the driving environment information and the plurality of trajectory candidates (Paragraph 0008, 0011, 0048, 0050); and 
select one trajectory, for the autonomous vehicle to travel, from the plurality of trajectory candidates based on the driving comfort for each trajectory candidate (Abstract, paragraph 0004-0007, 0010, 0049).
Ford discloses algorithms that result in evaluation value for the trajectories based on the driving environment information, and degree of driving comfort or cost, in which the driving environment information, the trajectory, and the evaluation value indicating a degree of the driving comfort are associated with each other; wherein the processor is configured to output the evaluation value for each trajectory candidate based on the driving environment information and the plurality of trajectory candidates. (Paragraph 0032, 0037-0039), but does not specifically disclose perform machine learning such that the driving environment information and the trajectory are input and an evaluation value is output, based on teacher data in which the driving environment information, the trajectory, and the evaluation value indicating a degree of the driving comfort are associated with each other. Tao in the same field of the art discloses the autonomous vehicle system utilizes machine learning such that the driving environment information and the trajectory are input and an evaluation value is output based on teacher data in which the driving environment information, the trajectory, and the evaluation value indicating a degree of the driving comfort are associated with each other (Fig. 1, paragraph 0035, 0036, 0054, 0056). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Ford to utilizes machine learning such that the driving environment information and the trajectory are input and an evaluation value is output based on teacher data in which the driving environment information, the trajectory, and the evaluation value indicating a degree of the driving comfort are associated with each other, taught by Tao to improve the trajectory selections for the vehicle using learning data.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2019/0250617 A1) and Tao et al. (US 2019/0278277 A1) as applied to claim 1 above, and further in view of Nagasaka et al. (US 2016/0288788 A1).
For claim 7, Ford does not specifically disclose the driving environment information includes at least one of an existence density of the surrounding vehicles. Nagasaka in the same field of the art discloses the driving environment information includes at least one of an existence density of the surrounding vehicles (Paragraph 0003, 0017, 0026, 0040, where the traffic density of the surrounding the vehicle is part of the driving environment information). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Ford to include an existence density of the surrounding vehicles as the driving environment information, taught by Nagasaka to provide the autonomous driving system with more environmental information including traffic density surrounding the vehicle to better determine the course of actions.

Allowable Subject Matter
Claims 4-6 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2019/0317512 A1) Zhang et al. discloses evaluating trajectory candidates for autonomous vehicles using machine learning and costs analysis.
(US 2019/0072966 A1) Zhang et al. discloses trajectory planning of autonomous vehicles using machine learning and training trajectory using training data.
(US 2020/0031342 A1) Oguro et al. discloses a vehicle control device for an autonomous vehicle for selecting a trajectory within a plurality of trajectory candidates considering various factors including driving comfort.
(US 2019/0072973 A1) Sun et al. discloses a trajectory planning system for autonomous vehicles using machine learning.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503.  The examiner can normally be reached on 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SZE-HON KONG/Primary Examiner, Art Unit 3661